Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-11 in the reply filed on May 09th, 2022 is acknowledged. Non-elected invention of Group II, claims 12-16 have been withdrawn from consideration.  Claims 1-16 are pending.
Action on merits of Group I, claims 1-11 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 12/16/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0123098, hereinafter as Kang ‘098) in view of Ishiyama (US 2017/0346027, hereinafter as Ishi ‘027).
Regarding Claim 1, Kang ‘098 teaches a display device comprising: 
a first polyimide layer (Fig. 8, (10); [0130]); 
5a first silicon oxide layer (16; [0134]) located above and in direct contact with the first polyimide layer; 
an amorphous silicon layer (18; [0135]) located above and in direct contact with the first silicon oxide layer; 
a second polyimide layer (20; [0136]) located above and in direct contact with the 10amorphous silicon layer; 
a plurality of light-emitting elements (70; [0053] and [0072]) located above the second polyimide layer; 
a transistor array (140/160; [0069]) located above the second polyimide layer, the transistor array being configured to control light emission of the plurality of 15light-emitting elements; and 
a second silicon oxide layer (12; [0057]) located between and in direct contact with the transparent layer (14) and the second polyimide layer (20).  
Thus, Kang ‘098 is shown to teach all the features of the claim with the exception of explicitly the features: “a transparent conductive layer located between the transistor array and the second polyimide layer; and a second silicon oxide layer located between and in direct contact with the transparent conductive layer and the second polyimide layer”.  
However, Ishi ‘027 teaches a transparent conductive layer (Fig. 16, (16); [0073]) located between the transistor array (13; [0069]) and the polyimide layer (11; [0037]); and a silicon oxide layer (15; [0070]) located between and in direct contact with the transparent conductive layer (16) and the polyimide layer (11).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kang ‘098 by having a transparent conductive layer located between the transistor array and the second polyimide layer in order to suppress variation of the threshold voltage of the TFT caused by bias stress (see para. [0076]) as suggested by Ishi ‘027.

Regarding Claim 2, Ishi ‘027 teaches the silicon oxide layer (15) and the transparent conductive layer (16) is covering the entire surface of the polyimide layer (11) (see para. [0073]).  

Regarding Claim 3, Ishi ‘027 teaches the transparent conductive layer (16) is electrically floating (see para. [0075]).  

Regarding Claim 4, Ishi ‘027 teaches the transparent conductive layer is an ITO layer or an IZO layer (see para. [0073]).  

Regarding Claim 5, Ishi ‘027 teaches the transparent conductive layer (16; [0073]) is made of amorphous silicon.  

Regarding Claim 6, Ishi ‘027 teaches the thickness of the transparent conductive layer (16) is not less than 10 nm but not more than 300 nm (see para. [0074]).  
Thus, Kang ‘098 and Ishi ‘027 are shown to teach all the features of the claim with the exception of explicitly the features: “the thickness of the transparent conductive layer is not less than 10 A but not more than 50 A”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the transparent conductive layer is not less than 10 A but not more than 50 A, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (also see para. [0100] of Ishi ‘027). A person of ordinary skills in the art is motivated to have the thickness of the transparent conductive layer is not less than 10 A but not more than 50 A in order to shield/prevent occurrence of the electric charge on the surface of the substrate that are caused by the electric field (e.g. to suppress variation in the threshold voltage of the TFT caused by the bias stress).

Regarding Claim 7, Ishi ‘027 teaches the thickness of the transparent conductive layer (16) is not less than 10 nm but not more than 300 nm (see para. [0074]).  
Thus, Kang ‘098 and Ishi ‘027 are shown to teach all the features of the claim with the exception of explicitly the features: “the sum of the thickness of the amorphous silicon layer and the thickness of the transparent 10conductive layer is not more than 50 A”.  
However, it has been held to be within the general skill of a worker in the art to select the sum of the thickness of the amorphous silicon layer and the thickness of the transparent 10conductive layer is not more than 50 A on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to have the sum of the thickness of the amorphous silicon layer and the thickness of the transparent 10conductive layer is not more than 50 A in order to shield/prevent occurrence of the electric charge on the surface of the substrate that are caused by the electric field (e.g. to suppress variation in the threshold voltage of the TFT caused by the bias stress).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding Claim 8, Kang ‘098 teaches the transistor array includes top-gate polysilicon thin-film transistors (see Fig. 8 and para. [0064]).  

Regarding Claim 9, Kang ‘098 teaches anode electrodes of the plurality of light-emitting elements include IZO layer (see para. [0086]).
Ishi ‘027 teaches the transparent conductive layer is an IZO layer (see para. [0073). 
Thus, Kang ‘098 and Ishi ‘027 are shown to teach all the features of the claim with the exception of explicitly the features: “anode electrodes of the plurality of light-emitting elements include two IZO layers and a reflective metal layer between the two IZO layers”.  
However, it has been held to be within the general skill of a worker in the art to select the 
anode electrodes of the plurality of light-emitting elements include two IZO layers and a reflective metal layer between the two IZO layers on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the anode electrodes of the plurality of light-emitting elements include two IZO layers and a reflective metal layer between the two IZO layers in order to improve the performance of the display device.

Regarding Claim 10, Ishi ‘027 teaches a polysilicon layer (131; [0043]) of the transistor array (13); a third silicon oxide layer (or silica, (12); [0056]) located between the polysilicon layer and the transparent conductive layer (16) (see Fig. 16); a silicon nitride layer (17; [0070] and [0083]) located between the polysilicon layer and the 25third silicon oxide layer (12); 
 Kang ‘098 teaches a fourth silicon oxide layer (24; [0110]) located between the polysilicon layer (135; [0064]) and the silicon nitride layer (22; [0109]), the fourth silicon oxide layer (24) being in direct contact with the polysilicon layer (135).  

Regarding Claim 11, Kang ‘098 teaches the second polyimide layer (20) is thinner than the first polyimide layer (10) (see Fig. 8).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Lee et al. (US 2019/0081090 A1)			
Kang (US 2016/0197129 A1)
Lee (US 2015/0102324 A1)		
Lee et al. (US 2013/0140547 A1)
Lee et al. (US 2011/0193067 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829